DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/08/2022 has been entered. Claims 1, 3. 5-8, 10 and 16 have been amended. Claims 2, 9, 12 and 4 has been canceled. Therefore, claims 1, 3, 5-8, 10-11 and 16 are currently pending for the examination. 

        Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 7-11, filed on 04/08/2022, with respect to claims 1, 3, 5-8, 10-11 and 16  have been fully considered and persuasive. The rejections under 35 U.S.C. 103 of claims 1, 3, 5-8, 10-11 and 16 have been withdrawn.
Applicants have amended each of independent claims 1 and 16 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1, 3, 5-8, 10-11 and 16 are allowable.

Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 04/08/2022, claims 1, 3, 5-8, 10-11 and 16 (renumbered as claims 1-9) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“selecting transmission resources for a transmission of the sidelink signal within the resource pool; and transmitting the sidelink signal in the transmission resources based on the congestion level, wherein the congestion level is a ratio of PSCCHs to which a transmit diversity (TxD) transmission scheme is applied among the plurality of PSCCHs, and wherein the sidelink signal is transmitted by applying the TxD transmission scheme based on the ratio of PSCCHs to which the TxD transmission scheme greater than a predetermined threshold” in combination with other claim limitations as specified in claims 1 and 16.
Note that the first closest prior art, Khoryaev et al. (US 2019/0174547 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number 62/402,507 filed on 09/30/2016), hereinafter “Khoryaev’547”  teaches: measuring a technology congestion level for a predetermined resource region (Figs. 7-9, paragraphs [0095], [0096], [0122], measuring channel loading according to a technology-specific metric); and transmitting the D2D signal based on the determined radio technology congestion level (Figs. 7-9, paragraphs [0095], [0096], [0098], dominant presence of LTE-V2V transmissions), wherein the technology congestion level is related to a ratio of a signal related to a specific radio technology among a plurality of signals received in the predetermined resource region (Figs. 7-9, paragraphs [0095], [0096], [0122], channel busy ratio evaluated over the predefined time interval on a predetermined set of resources), wherein the UE determines whether to apply the specific radio technology to the transmission of the D2D signal based on the technology congestion level and a preconfigured threshold (Figs. 7-9, paragraphs [0095], [0096], [0122], a number or ratio of resources detected as occupied by vUEs within the predefined time interval).
Note that the second closest prior art, Khoryaev et al. (US 2020/0053675 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,083 filed on 03/24/2017 and 62/476,417 filed on 03/24/2017), hereinafter “Khoryaev’675” teaches: specific radio technology (paragraphs [0160], [0169], [0203], [0205], a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format or a non-legacy format) is at least one of transmit diversity (TxD), multi- layer transmission, or 64 quadrature amplitude modulation (64-QAM) (paragraphs [0160], [0169], [0203], [0205], using 64QAM modulation in LTE-V2V communication).
Note that the third closest prior art, SORRENTINO et al. (US 2019/0349957 A1), hereinafter “Sorrentino”  teaches: the signal is related to the specific radio technology is determined based on properties of the signal (paragraphs [0053], [0055], service advertisement signals specific for a certain access technology).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•  KAHTAVA et al. (US 2018/0234898 A1) entitled: "WIRELESS COMMUNICATIONS SYSTEM"
• Tang et al. (US 2020/0275411 A1) entitled: "METHOD AND DEVICE FOR SELECTING RESOURCES"
• Sartori et al. (US 2017/0238321 A1) entitled: "SYSTEM AND METHOD FOR DETERMINING A RESOURCE SELECTION TECHNIQUE"
• MOK et al. (US 2018/0124771 A1) entitled: "METHOD AND APPARATUS FOR SUPPORTING VEHICLE TO EVERYTHING SERVICE"
• KIM et al. (US 2017/0245245 A1) entitled: "METHOD OF TRANSMITTING AND RECEIVING MESSAGE FOR COMMUNICATION BETWEEN UES IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS USING METHOD"
• SHENG (US 2018/0092065 A1) entitled: "METHOD AND APPARATUS FOR SELECTING RADIO RESOURCES FOR VEHICLE (V2X) COMMUNICATION FORM AN OVERLAPPING RESOURCE POOL"
• LI et al. (US 2019/0313279 A1) entitled: "METHOD AND DEVICE FOR CONTROLLING CONGESTION"
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414